


115 HR 5616 IH: Opioid Minority Health Report to Congress Act of 2018
U.S. House of Representatives
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5616
IN THE HOUSE OF REPRESENTATIVES

April 25, 2018
Ms. Clarke of New York (for herself, Mr. Rush, Mr. Butterfield, and Ms. Kelly of Illinois) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require the National Institute of Minority Health and Health Disparities to submit to Congress a report on the impact of the opioid epidemic on minority communities.

 
1.Short titleThis Act may be cited as the Opioid Minority Health Report to Congress Act of 2018.  2.National Institute of Minority Health and Health Disparities report on the impact of the opioid epidemic on minority communitiesNot later than one year after the date of the enactment of this Act, and annually thereafter, the National Institute of Minority Health and Health Disparities shall submit to the Committee on Finance of the Senate and the Committees on Ways and Means and Energy and Commerce of the House of Representatives, and make public on the Internet website of Department of Health and Human Services, a report on the impact of the opioid epidemic on racial and ethnic minority groups (as defined in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g))), including the following: 
(1)The scope of the epidemic within such racial and ethnic minority groups with respect to the use of prescription pain killers and illicit drug use, including synthetics. (2)The extent to which, and funding recommendations for how, the expansion of coverage under the Medicare program under title XVIII of the Social Security Act and the Medicaid program under title XIX of such Act of medication-assisted treatment and other treatment options could decrease the incidence of opioids use and of deaths caused by opioids overdoses. 
(3)The role of participation of such racial and minority groups in clinical trials for pain management therapy and alternatives to opioids pain management and recommendations on how to increase such participation of such groups in such clinical trials.   